UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-27739 Royal Quantum Group, Inc. (Exact name of small business issuer as specified in its charter) Nevada 90-0315909 (State of incorporation) (IRS Employer Identification #) Suite #145, 251 MidPark Blvd S.E. Calgary, AB Canada T2X1S3 Address of Principal Executive Offices Registrant’s telephone number, including area code(403) 288-4321 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act:Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act). [] YES[X]NO Indicate by check mark if the registrant is not required to file reports pursuant to section 13 or section 15(d) of the Act. [] YES[X]NO Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] YES[]NO Indicate by check mark whether the issuer has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.[X] YES[]NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the Definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [] Large accelerated filer[] Accelerated filer [] Non-accelerated filer[X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X]NO The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, computed by reference to the price at which the equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, April 30, 2010, was $ 3,010,940. The number of shares outstanding of the Registrant's common stock as of April 13, 2011 was 50,182,338. 1 ROYAL QUANTUM GROUP, INC. TABLE OF CONTENTS PART I ITEM 1. BUSINESS 3 ITEM 1.A RISK FACTORS 7 ITEM 2. PROPERTIES 3 ITEM 3. LEGAL PROCEEDINGS 10 ITEM 4. (REMOVED AND RESERVED) 10 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 10 ITEM 6. SELECTED FINANCIAL DATA 13 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 7.A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 15 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 37 ITEM 9.A CONTROLS AND PROCEDURES 37 ITEM 9.B OTHER INFORMATION 39 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 39 ITEM 11. EXECUTIVE COMPENSATION 42 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 44 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 44 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 45 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 45 SIGNATURES 46 2 FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. This report includes statements regarding our plans, goals, strategies, intent, beliefs or current expectations. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. These forward-looking statements can be identified by the use of terms and phrases such as “believe,” “plan,” “intend,” “anticipate,” “target,” “estimate,” “expect,” and the like, and/or future-tense or conditional constructions (“will,” “may,” “could,” “should,” etc.). Items contemplating or making assumptions about actual or potential future revenue, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission (“SEC”) which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. Item 1. Description of Business. Our Background.Royal Quantum Group, Inc. (the “Company”) was incorporated in Nevada in October, 1996, under the name PSM CORP, we then changed the name of the Company to Royal Quantum Group on November 23, 2005. Our Business. Royal Quantum Group Inc. is a public company trading on the OTCBB market under the symbol RYQG.Royal Quantum is focused on the acquisition, exploration and development of oil and gas properties located within favorable geo-political climates. Our Properties. During the period ending June 30, 2009 the company acquired a 36% interest in the drilling and development of the Gleason #4-16 well located in Noble County, Oklahoma, USA. The company capitalized $167,260 for the drilling of the well during 2009.The well has been completed and is currently producing. During the period ending September 30, 2009 the company acquired a 20% interest in the drilling and development of the Bond #1-18 well located in Noble County, Oklahoma, USA. The company raised $137,500 through the sale of 55 units. Each of the 55 units was priced at $2,500 per unit totaling $137,500 cash and consisted of 10,000 restricted common shares, a pro rata share of 60% of the net revenue generated from the production of the well, and warrants to purchase 20,000 shares of the Company’s common stock at $0.25 per share with an expiration date of July 2011. Each unit holder was granted the option to surrender their pro rata interest in the revenue from the well back to the Company in exchange for 10,000 restricted common shares per unit surrendered. This option is exercisable for a period of 36 months from the date that the investor receives the first revenue check. Of the $137,500 received, the Company allocated $36,412 towards the value of the investors’ 60% interest in the Company’s share of the well’s net revenue and credited this amount against the $117,440 it paid and capitalized towards the drilling cost of the well. A consulting fee in connection with offering was paid through the issuance of 5 units. The capitalized cost of the well was further reduced by the Consultant’s allocated share in the well’s net revenue of $3,400. The well has been completed and is currently producing. 3 In January 2010, the Company acquired a 20% working interest in the Bond #2-18 well in Noble County, Oklahoma, USA.The Company raised a total of $150,000 for the drilling and completion of the Bond #2-18 well through the issuance of 60 units.Each of the 60 units was priced at $2,500 per unit totaling $150,000 cash and consisted of 5,000 restricted common shares, a pro rata share of 60% of the net revenue generated from the production of the well, and warrants to purchase 10,000 shares of the Company’s common stock at $0.25 per share with an expiration date of July 2011. Each unit holder was granted the option to surrender their pro rata interest in the revenue from the well back to the Company in exchange for 5,000 restricted common shares per unit surrendered. This option is exercisable for a period of 36 months from the date that the investor receives the first revenue check. Of the $150,000 received, the Company allocated $36,412 towards the value of the investors’ 60% interest in the Company’s share of the well’s net revenue and credited this amount against the $77,151 it paid and capitalized towards the drilling cost of the well. A consulting fee in connection with offering was paid through the issuance of 5.6 units. The capitalized cost of the well was further reduced by the Consultant’s allocated share in the well’s net revenue of $3,400. The well has been completed and is currently producing. In March 2010, the Company raised a total of $150,000 for the drilling and completion of a 20% participation in the Sattler #1-18 well in Noble County, Oklahoma, USA through the issuance of 60 units.Each of the 60 units was priced at $2,500 per unit totaling $150,000 cash and consisted of 5,000 restricted common shares, a pro rata share of 60% of the net revenue generated from the production of the well, and warrants to purchase 10,000 shares of the Company’s common stock at $0.25 per share with an expiration date of September 2011. Each unit holder was granted the option to surrender their pro rata interest in the revenue from the well back to the company in exchange for 5,000 restricted common shares per unit surrendered. This option is exercisable for a period of 36 months from the date the investor receives the first revenue check. Of the $150,000 received, the Company allocated $36,412 towards the value of the investors’ 60% interest in the Company’s share of the well’s net revenue and credited this amount against the $100,089 it has currently paid and capitalized towards the drilling cost of the well. A consulting fee in connection with offering was paid through the issuance of 5.6 units. The capitalized cost of the well was further reduced by the Consultant’s allocated share in the well’s net revenue of $3,400. The well has been completed and is currently producing. In August 2010 the Company closed a private placement unit funding of 60 units totaling $150,000 for a 25% participation in the Bond #3-18 well in Noble County, Oklahoma, USA and for working capital.60% of the Company’s net revenue received from the Bond #3-18 is allocated proportionally to the unit holders.Each of the 60 units was priced at $2,500 per unit for gross proceeds totaling $150,000 and consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of February 15, 2012. The Company issued a total of 300,000 shares and 600,000 options related to the private placement.The unit holder also has the option to surrender their interest in the well back to the Company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders.Of the $150,000 received, the Company allocated $38,945 towards the value of the investors’ 60% interest in the Company’s share of the well’s net revenue and credited this amount against the $90,446 it has currently capitalized towards the drilling cost of the well. A consulting fee in connection with offering was paid through the issuance of 5.6 units. The capitalized cost of the well was further reduced by the Consultant’s allocated share in the well’s net revenue of $3,635.The Company’s 5.6 units issued to the consultant for commission were valued at $14,000.The $14,000 was converted to a proportionate interest in the private placement, resulting in the issuance of an additional 28,000 restricted shares and 56,000 options. The well has been completed and is currently in its early testing stages. 4 In December 2010 the Company closed a private placement unit funding of 40 units totaling $100,000 for a 25% participation in the WC#1-18 well in Noble County, Oklahoma, USA and for working capital.60% of the Company’s net revenue received from the WC #1-18 is allocated proportionally to the unit holders.Each of the 60 units was priced at $2,500 per unit for gross proceeds totaling $100,000 and consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of May 16, 2012. The Company issued a total of 200,000 shares and 436,000 options related to the private placement.The unit holder also has the option to surrender their interest in the well back to the Company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders.Of the $100,000 received, the Company allocated $30,675 towards the value of the investors’ 60% interest in the Company’s share of the well’s net revenue and credited this amount against the $94,747 it has currently capitalized towards the drilling cost of the well. A consulting fee in connection with offering was paid through the issuance of 3.6 units. The capitalized cost of the well was further reduced by the Consultant’s allocated share in the well’s net revenue of $2,761.The Company’s 3.6 units issued to the consultant for commission were valued at $9,000.The $9,000 was converted to a proportionate interest in the private placement, resulting in the issuance of an additional 18,000 restricted shares and 36,000 options. The well has been completed and is currently in its early testing stages. Our Competition.The oil and natural gas industry is intensely competitive, and we compete with other companies that have greater resources. Many of these companies not only explore for and produce oil and natural gas, but also carry on midstream and refining operations and market petroleum and other products on a regional, national or worldwide basis. These companies may be able to pay more for productive oil and natural gas properties and exploratory prospects or define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. In addition, these companies may have a greater ability to continue exploration activities during periods of low oil and natural gas market prices. Our larger or integrated competitors may be able to absorb the burden of existing, and any changes to, federal, state, local and tribal laws and regulations more easily than we can, which would adversely affect our competitive position. Our ability to acquire additional properties and to discover reserves in the future will be dependent upon our ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment. In addition, because we have fewer financial and human resources than many companies in our industry, we may be at a disadvantage in bidding for exploratory prospects and producing oil and natural gas properties. Government Regulation. Existing and Probable Governmental Regulation We monitor and comply with current government regulations that affect our activities, although our operations may be adversely affected by changes in government policy, regulations or taxation. There can be no assurance that we will be able to obtain all of the necessary licenses and permits that may be required to carry out our exploration and development programs. It is not expected that any of these controls or regulations will affect our operations in a manner materially different than they would affect other natural gas and oil companies operating in the areas in which we operate. United States Government Regulation The United States federal government and various state and local governments have adopted laws and regulations regarding the protection of human health and the environment. These laws and regulations may require the acquisition of a permit by operators before drilling commences, prohibit drilling activities on certain lands lying within wilderness areas, wetlands, or where pollution might cause serious harm, and impose substantial liabilities for pollution resulting from drilling operations, particularly with respect to operations in onshore and offshore waters or on submerged lands. These laws and regulations may increase the costs of drilling and operating wells. Because these laws and regulations change frequently, the costs of compliance with existing and future environmental regulations cannot be predicted with certainty. 5 The transportation and certain sales of natural gas in interstate commerce are heavily regulated by agencies of the federal government. Production of any oil and gas by properties in which we have an interest will be affected to some degree by state regulations. States have statutory provisions regulating the production and sale of oil and gas, including provisions regarding deliverability. Such statutes and the regulations are generally intended to prevent waste of oil and gas and to protect correlative rights to produce oil and gas between owners of a common reservoir. State regulatory authorities may also regulate the amount of oil and gas produced by assigning allowable rates of production to each well or pro-ration unit. Any exploration or production on Federal land will have to comply with the Federal Land Management Planning Act which has the effect generally of protecting the environment. Any exploration or production on private property whether owned or leased will have to comply with the Endangered Species Act and the Clean Water Act. The cost of complying with environmental concerns under any of these acts varies on a case by case basis. In many instances the cost can be prohibitive to development. Environmental costs associated with a particular project must be factored into the overall cost evaluation of whether to proceed with the project. Environmental Regulation Oil and natural gas exploration, development and production operations are subject to stringent laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. Numerous governmental agencies, such as the U.S. Environmental Protection Agency, or EPA, issue regulations which often require difficult and costly compliance measures that carry substantial administrative, civil and criminal penalties and may result in injunctive obligations for failure to comply. These laws and regulations may require the acquisition of a permit before drilling commences, restrict the types, quantities and concentrations of various substances that can be released into the environment in connection with drilling and production activities, limit or prohibit construction or drilling activities on certain lands lying within wilderness, wetlands, ecologically sensitive and other protected areas, require action to prevent or remediate pollution from current or former operations, such as plugging abandoned wells or closing pits, and impose substantial liabilities for pollution. The strict liability nature of such laws and regulations could impose liability upon us regardless of fault. Changes in environmental laws and regulations occur frequently, and any changes that result in more stringent and costly pollution control or waste handling, storage, transport, disposal or cleanup requirements could materially adversely affect our operations and financial position, as well as the oil and natural gas industry in general. Comprehensive Environmental Response, Compensation and Liability Act The Comprehensive Environmental Response, Compensation and Liability Act, also known as CERCLA or the “Superfund” law, generally imposes joint and several liability, without regard to fault or legality of conduct, on classes of persons who are considered to be responsible for the release of a “hazardous substance” into the environment. These persons include the current owner or operator of a contaminated facility, a former owner or operator of the facility at the time of contamination and those persons that disposed or arranged for the disposal of the hazardous substance. Under CERCLA and comparable state statutes, such persons may be subject to strict joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment, for damages to natural resources and for the costs of certain health studies. In addition, it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment.Governmental agencies or third parties may seek to hold us responsible under CERCLA and comparable state statutes for all or part of the costs to clean up sites at which such “hazardous substances” have been released. Compliance with Environmental Laws We did not incur any costs in connection with the compliance with any federal, state, or local environmental laws. However, costs could occur at any time through industrial accident or in connection with a terrorist act or a new project. Costs could extend into the millions of dollars for which we could be totally liable. In the event of liability, we believe we would be entitled to contribution from other owners so that our percentage share of a particular project would be the percentage share of our liability on that project. However, other owners may not be willing or able to share in the cost of the liability. Even if liability is limited to our percentage share, any significant liability would wipe out our assets and resources. 6 We are prepared to engage professionals, if necessary, to ensure regulatory compliance but in the near term expect our activities to require minimal regulatory oversight. If we expand the scope of our activities in the future it is reasonable to expect expenditures on compliance to rise. Our Research and Development. We are not currently conducting any research and development activities other than property explorations and assessments. We do not anticipate conducting such activities in the near future. If we generate significant revenues, we may expand our product line by entering into relationship additional with third parties. Our Intellectual Property. We do not presently own any patents, trademarks, licenses, concessions or royalties. We own the Internet domain name www.royalquantum.com. Under current domain name registration practices, no one else can obtain an identical domain name, but someone might obtain a similar name, or the identical name with a different suffix, such as “.org”, or with a country designation. The regulation of domain names in the United States and in foreign countries is subject to change, and we could be unable to prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our domain names. Employees. As of December 31, 2010, we have no full-time employees and no part-time employees. We believe we may need to hire three additional employees in the next twelve months. From time-to-time, we anticipate that we may use the services of independent contractors and consultants to support our expansion and business development. Our President provides services through his wholly owned corporation, Santeo Financial, which is compensated for these services at $15,000 per month. Our Facilities.Royal Quantum has entered into a month-to-month lease agreement for an office space in Calgary, Alberta, Canada.This lease can be canceled on one month’s written notice. The current lease requires rental payments of approximately $450 (CAD) per month plus applicable taxes.We believe that our facilities are adequate for our needs and that additional suitable space will be available on acceptable terms as required. We do not own any real estate. Item 1A. Risk Factors. Investing in our common stock involves a high degree of risk. Any potential investor should carefully consider the risks and uncertainties described below before purchasing any shares of our common stock. The risks described below are those we currently believe may materially affect us. Risks Related to our Business: We derive all our revenues from companies in the oil and natural gas exploration and production industry, a historically cyclical industry with levels of activity that are significantly affected by the levels and volatility of oil and natural gas prices. Worldwide political, economic and military events have contributed to oil and natural gas price volatility and are likely to continue to do so in the future. Depending on the market prices of oil and natural gas, oil and natural gas exploration and production companies may cancel or curtail their drilling programs, thereby reducing demand for our services. Oil and natural gas prices have been volatile historically and, we believe, will continue to be so in the future. Many factors beyond our control affect oil and natural gas prices, including: ·the cost of exploring for, producing and delivering oil and natural gas; ·the discovery rate of new oil and natural gas reserves; ·the rate of decline of existing and new oil and natural gas reserves; ·available pipeline and other oil and natural gas transportation capacity; ·the ability of oil and natural gas companies to raise capital; ·actions by OPEC, the Organization of Petroleum Exporting Countries; ·political instability in the Middle East and other major oil and natural gas producing regions; ·economic conditions in the United States and elsewhere; ·governmental regulations, both domestic and foreign; ·domestic and foreign tax policy; ·weather conditions in the United States and elsewhere; 7 ·the pace adopted by foreign governments for the exploration, development and production of their national reserves; ·the price of foreign imports of oil and natural gas; and ·the overall supply and demand for oil and natural gas. Any prolonged reduction in the overall level of exploration and development activities, whether resulting from changes in oil and natural gas prices or otherwise, can adversely impact us in many ways by negatively affecting: · our revenues, cash flows and profitability; · our ability to maintain or increase our borrowing capacity; · our ability to obtain additional capital to finance our business and make acquisitions, and the cost of that capital Risks Relating to Our Business Global economic conditions may adversely affect our operating results. Oil and natural gas prices, and market expectations of potential changes in these prices, significantly impact the level of worldwide drilling and well servicing activities. Oil and natural gas prices steeply declined and the credit markets tightened in late calendar 2008. During this time there was also significant deterioration in the global economic environment. These conditions could have a material adverse effect on our business, financial condition, cash flows and results of operations. The following table depicts the prices for near month delivery contracts for crude oil and natural gas as traded on the NYMEX. Natural Gas Price per Mcf Oil Price per Bbl Quarter High Low High Low 2010: Fourth $ Third $ Second $ First $ 2009: Fourth $ Third $ Second $ First $ 2008: Fourth $ Third $ Second $ First $ We have a limited operating history upon which an evaluation of our prospects can be made. We have recently adopted our current business plan.Our lack of operating history in our current line of business makes an evaluation of our business and prospects very difficult. Our prospects must be considered speculative, considering the risks, expenses, and difficulties frequently encountered in the establishment of a new business. We cannot be certain that our business will be successful or that we will generate significant revenues and become profitable. We anticipate that we will need to raise additional capital to continue our operations. Our failure to raise additional capital will significantly affect our ability to fund our proposed activities. To acquire properties for exploration and development, we will be required to raise additional funds. We do not know if we will be able to acquire additional financing. We anticipate that we will need to spend significant funds on acquiring properties for exploration and development. Our failure to obtain additional funds would significantly limit or eliminate our ability to fund those activities. 8 We have incurred a net loss since inception and expect to incur net losses for the foreseeable future. As of December 31, 2010, our net loss since inception was $5,472,618. We expect to incur significant operating and capital expenditures and, as a result, we expect significant net losses in the future. We will need to generate significant revenues to achieve and maintain profitability. We may not be able to generate sufficient revenues to achieve profitable operations. Our future success is highly dependent on the ability of management to locate and acquire oil and gas properties for exploration and development. The nature of our operations is highly speculative and there is a consequent risk of loss of your investment. The success of our plan of operation will depend to a great extent on the oil and gas properties that we acquire. We cannot assure you that we will be successful in acquiring properties for exploration and development. The costs to meet our reporting requirements as a public company subject to the Exchange Act of 1934 are substantial and may result in us having insufficient funds to operate our business. We will incur ongoing expenses associated with professional fees for accounting and legal expenses associated with being a public company. Those fees will be higher if our business volume and activity increases.Those obligations will reduce our ability to fund our operations and may prevent us from meeting our normal business obligations. Our auditors have questioned our ability to continue operations as a “going concern.” Investors may lose all of their investment if we are unable to continue operations. We hope to obtain revenues from future operations.In the absence of significant operations, we may seek to raise additional funds to meet our working capital needs principally through the additional sales of our securities.However, we cannot guarantee that we will be able to obtain sufficient additional funds when needed, or that such funds, if available, will be obtainable on terms satisfactory to us. As a result, our auditors believe that substantial doubt exists about our ability to continue operations. Risks Related to Owning Our Common Stock Our officers, directors and principal shareholders own approximately 43% of our outstanding shares of common stock, allowing these shareholders control matters requiring approval of our shareholders. Our officers, directors and principal shareholders beneficially own, in the aggregate, approximately 43% of our outstanding shares of common stock.Our officers, directors and principal shareholders can control matters requiring approval by our security holders, including the election of directors. 9 Our common stock may be subject to penny stock regulations which may make it difficult for investors to sell their stock. The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks”.Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which specifies information about penny stocks and the nature and significance of risks of the penny stock market.The broker-dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and salesperson in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account.In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction.These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules.If our common stock becomes subject to the penny stock rules, holders of our shares may have difficulty selling those shares. Item 3. Legal Proceedings. No legal proceedings were initiated or served upon the Company in the fiscal year ending December 31, 2010. From time to time the Company may be named in claims arising in the ordinary course of business. We know of no material, existing or pending legal proceedings against our Company, nor are we involved as a plaintiff in any material proceeding or pending litigation.There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 4.(Removed and Reserved) Item 4 has been removed and reserved for future use. PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is listed on the Over the Counter Bulletin Board (OTC.BB) under the symbol "RYQG". The following table sets forth, for the fiscal quarters indicated, the high and low closing bid prices per share of our common stock, as derived from quotations provided by Pink Sheets, LLC. Such quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Quarter ended: High Low 31-Dec-10 30-Sep-10 30-Jun-10 31-Mar-10 31-Dec-09 30-Sep-09 30-Jun-09 31-Mar-09 10 Reports to Security Holders We are a reporting company with the Securities and Exchange Commission, or SEC.The public may read and copy any materials filed with the Securities and Exchange Commission at the Security and Exchange Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may also obtain information on the operation of the Public Reference Room by calling the Securities and Exchange Commission at 1-800-SEC-0330.The Securities and Exchange Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Securities and Exchange Commission. The address of that site is http://www.sec.gov. We had 50,182,338 shares of common stock issued and outstanding as of December 31, 2010, which were held by approximately 107 shareholders. There are 1,200,000 shares available to be purchased under option at $0.25/share until March 8, 2011 pursuant to the private placement financing completed in September 2009.There are 656,000 shares available to be purchased under option at $0.25/share until July 15, 2011 pursuant to the private placement financing completed in January 2010.There are 656,000 shares available to be purchased under option at $0.25/share until September 26, 2011 pursuant to the private placement financing completed in March 2010.There are 656,000 shares available to be purchased under option at $0.25/share until February 1, 2012 pursuant to the private placement financing completed in August 2010.There are 436,000 shares available to be purchased under option at $0.25/share until May 16, 2012 pursuant to the private placement financing completed in November 2010. The table below shows all options granted and expired during the fiscal year ended December 31, 2010: Warrants Outstanding Weighted Average Exercise Price Balance, December 31, 2009 $ Warrants granted $ Warrants expired $ Balance, December 31, 2010 $ There are no outstanding shares of our common stock that we have agreed to register under the Securities Act for sale by security holders. Dividend Policy We have never declared any cash dividends with respect to our common stock. Future payment of dividends is within the discretion of our board of directors and will depend on our earnings, capital requirements, financial condition and other relevant factors. Although there are no material restrictions limiting, or that are likely to limit, our ability to pay dividends on our common stock, we presently intend to retain future earnings, if any, for use in our business and have no present intention to pay cash dividends on our common stock. Recent Sales of Unregistered Securities There have been no sales of unregistered securities within the last three (3) years which would be required to be disclosed pursuant to Item 701 of Regulation S-B, except for the following: During the period ending June 30, 2009, Santeo Financial Corporation agreed to forgive $15,000 of debt owed by the Company in exchange for a 4% interest in the Company’s share of the net revenue received from the Gleason #4-16 well.The $15,000 payable was charged off and credited to equity. 11 During the period ending June 30, 2009 the company raised a $180,000 for the drilling and completion of the Gleason #4-16 well through the issuance of 72 units.The Company earned a 36% interest in the well with 67% of the company’s net revenue received being allocated proportionally to the unit holders.Each of the 72 units was priced at $2,500 per unit totaling $180,000 cash and consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of November 15, 2010. The Company issued a total of 360,000 shares and 720,000 options related to the private placement.The unit holder also has the option to surrender their interest in the well back to the company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders. During the period ending September 30, 2009 the company raised $137,500 for the drilling of the Bond #1-18 through the issuance of 55 units priced at $2,500 per unit.Each unit consisted of 10,000 restricted common shares and 20,000 share purchase options at $0.25 per share with an expiration date of March 8, 2011. The Company issued a total of 550,000 shares and 1,100,000 options related to the private placement.The unit holder has the option to surrender their interest in the well back to the company in exchange for 10,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders.The company acquired a 20% interest in this well with 60% of the revenue received from this well being distributed proportionately to the investors.The company paid a 10% commission to a 3rd party on the portion of the funds raised by the 3rd party relating to the Bond well.This commission totaled $12,500 which was converted to an interest in the well.As per the terms of the commission agreement the company issued 50,000 shares valued at $12,500 to the 3rd party for consulting expenses related to the Bond financing and 100,000 options expiring March 8, 2011. In January 2010 the company raised $150,000 for the drilling of the Bond #2-18 through the issuance of 60 units priced at $2,500 per unit.Each unit consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of July 2011. The Company issued a total of 300,000 shares and 600,000 options related to the private placement.The unit holder has the option to surrender their interest in the well back to the company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders.The company acquired a 20% interest in this well with 60% of the revenue received from this well being distributed proportionately to the investors.The company paid a 10% commission to a 3rd party on the portion of the funds raised by the 3rd party relating to the Bond well.This commission totaled $14,000 which was converted to an interest in the well.As per the terms of the commission agreement the company issued 28,000 shares valued at $14,000 to the 3rd party for consulting expenses related to the Bond financing and 56,000 options expiring in July 2011. In March 2010 the company raised $150,000 for the drilling of the Sattler #1-18 through the issuance of 60 units priced at $2,500 per unit.Each unit consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of September 2011. The Company issued a total of 300,000 shares and 600,000 options related to the private placement.The unit holder has the option to surrender their interest in the well back to the company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders.The company acquired a 20% interest in this well with 60% of the revenue received from this well being distributed proportionately to the investors.The company paid a 10% commission to a 3rd party on the portion of the funds raised by the 3rd party relating to the Bond well.This commission totaled $14,000 which was converted to an interest in the well.As per the terms of the commission agreement the company issued 28,000 shares valued at $14,000 to the 3rd party for consulting expenses related to the Bond financing and 56,000 options expiring in September 2011. In August 2010 the company raised $150,000 for the drilling of the Bond #3-18 through the issuance of 60 units priced at $2,500 per unit.Each unit consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of February 2012. The Company issued a total of 300,000 shares and 600,000 options related to the private placement.The unit holder has the option to surrender their interest in the well back to the company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders.The company acquired a 25% interest in this well with 60% of the revenue received from this well being distributed proportionately to the investors.The company paid a 10% commission to a 3rd party on the portion of the funds raised by the 3rd party relating to the Bond well.This commission totaled $14,000 which was converted to an interest in the well.As per the terms of the commission agreement the company issued 28,000 shares valued at $14,000 to the 3rd party for consulting expenses related to the Bond financing and 56,000 options expiring in February 2012. 12 In December 2010 the company raised $100,000 for the drilling of the WC #1-18 through the issuance of 60 units priced at $2,500 per unit.Each unit consisted of 5,000 restricted common shares and 10,000 share purchase options at $0.25 per share with an expiration date of May 2012. The Company issued a total of 200,000 shares and 400,000 options related to the private placement.The unit holder has the option to surrender their interest in the well back to the company in exchange for 5,000 restricted common shares per unit surrendered for a period of 36 months from the date of receipt of the first revenue check paid to the unit holders.The company acquired a 25% interest in this well with 60% of the revenue received from this well being distributed proportionately to the investors.The company paid a 10% commission to a 3rd party on the portion of the funds raised by the 3rd party relating to the Bond well.This commission totaled $9,000 which was converted to an interest in the well.As per the terms of the commission agreement the company issued 18,000 shares valued at $9,000 to the 3rd party for consulting expenses related to the Bond financing and 36,000 options expiring in May 2012. The foregoing securities were offered and sold without registration under the Securities Act to sophisticated investors who had access to all information that would have been in a registration statement in reliance on the exemption provided by Section 4(2) under the Securities Act and Regulation D there under. Item 6. Selected Financial Data Not applicable to Royal Quantum Group, Inc., a smaller reporting company. Item 7. Management’s Discussion and Analysis of Financial Condition or Plan of Operation. For the year ended December 31, 2010 as compared to the year ended December 31, 2009 Results of Operations. Revenues.The Company had revenue for the year ended December 31, 2010 of $448,564 and production costs of $153,248, as compared to the year ended December 31, 2009 of revenue $48,265 and production costs of $7,702. Operating Expenses and Net Loss. The Company’s net loss was $253,166 for the year ended December 31, 2010.This was comprised of general and administrative expenses of $17,229, consulting fees in the amount of $180,345, shareholder royalty expense of $235,645, professional fees in the amount of $69,170 and rent expenses of $5,509. The Company also had $40,584 of interest expense.In comparison to the year ended December 31, 2009, the Company’s net loss of $342,336 was comprised of general and administrative expenses of $20,352, consulting fees in the amount of $198,845, shareholder royalty expense of $28,822, professional fees of $57,539 and rent expense of $3,982.The Company also had $73,359 in total other expenses, including $41,865 in foreign currency exchange loss and $31,494 net interest. Liquidity and Capital Resources.The Company had cash of $205,102 as of December 31, 2010, as compared to $12,022 as of December 31, 2009.As of the year ended December 31, 2010, the Company also had fixed assets of $186, represented by furniture and fixtures of $1,851 less accumulated depreciation of $1,665 as compared to the year ended December 31, 2009, the Company had fixed assets of $556, represented by furniture and fixtures of $1,851 less accumulated depreciation of $1,295. For the year ended December 31, 2010, the Company had $846,581 in total current liabilities, which was represented by $171,220 in accounts payable, $46,865 in royalties payable to stockholders, $373,977 in demand notes payable due, $234,674 in related party accounts payable, and $19,845 in shareholder loans.This is in comparison to the year ended December 31, 2009, the Company had $656,706 in total current liabilities, which was represented by $113,160 in accounts payable, $21,568 in royalties payable to stockholders $309,648 in demand notes payable due, $192,485 in related party accounts payable, and $19,845 in shareholder loans. The Company had long term liabilities of $10,980 for the year ended December 31, 2010 which consisted of an asset retirement obligation. The Company had total liabilities of $857,561.This is in comparison to the year ended December 31, 2009, where the Company had total liabilities of $667,686.The Company is not aware of any other known trends, events or uncertainties which may affect its future liquidity. 13 Our Plan of Operation for the Next Twelve Months.Our focus is to acquire oil and gas and resource properties for exploration and development with the intent to bring the projects to feasibility at which time we will either contract out the operations or joint venture the project to qualified interested parties. We had cash of $205,102 as of December 31, 2010. In the opinion of management, our available funds will not satisfy our working capital requirements for the next twelve months. Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors. Besides generating revenue from our current operations, we will need to raise additional capital to expand our operations to the point at which we are able to operate profitably. Other than anticipated increases in the legal and accounting costs of becoming a public company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. In the event that we experience a shortfall in our capital, we intend to pursue capital through public or private financing as well as borrowings and other sources, such as our officers, directors and principal shareholders. We cannot guaranty that additional funding will be available on favorable terms, if at all.If adequate funds are not available, then our ability to expand our operations may be significantly hindered. If adequate funds are not available, we believe that our officers, directors and principal shareholders will contribute funds to pay for our expenses to achieve our objectives over the next twelve months. However, our officers, directors and principal shareholders are not committed to contribute funds to pay for our expenses. Our belief that our officers, directors and principal shareholders will pay our expenses is based on the fact that our officers, directors and principal shareholders collectively own approximately 43% of our outstanding common stock. We believe that our officers, directors and principal shareholders will continue to pay our expenses as long as they maintain their ownership of our common stock. However, our officers, directors and principal shareholders are not committed to contribute additional capital. We are not currently conducting any research and development activities.We do not anticipate conducting such activities in the near future. We do not anticipate that we will purchase or sell any significant equipment. In the event that we expand our property interests or holdings, then we may need to hire additional employees or independent contractors as well as purchase or lease additional equipment. Off-Balance Sheet Arrangements. We have no off-balance sheet arrangements. Critical Accounting Policy and Estimates. Our Management's Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. Cash and Cash Equivalents The Company considers all highly liquid debt instruments and other short-term investments with a maturity date of three months or less, when purchased, to be cash equivalents. 14 Drilling and Production Costs Costs incurred to purchase, lease or otherwise acquire property are capitalized when incurred. General exploration costs and costs to maintain rights and leases are expensed as incurred. Management periodically reviews the recoverability of the capitalized oil and gas properties. Management takes into consideration various information including, but not limited to, historical production records taken from previous oil and gas producing operations, results of exploration activities conducted to date, estimated future prices and reports and opinions of outside consultants. When it is determined that a project or property will be abandoned, or its carrying value has been impaired, a provision is made for any expected loss on the project or property. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments Pursuant to ASC No. 820, Fair Value Measurements and Disclosures, the Company is required to estimate the fair value of all financial instruments included on its balance sheet as of December 31, 2010. The Company’s financial instruments consist of payables and due to related party.The Company considers the carrying value of such amounts in the financial statements to approximate their fair value due to the short-term nature of these financial instruments. Item 7.A Quantitative and Qualitative Disclosure About Market Risk Not applicable. Item 8. Financial Statements and Supplementary Data The financial statements required by Item 8 are presented in the following order: 1. Report of Independent Registered Public Accounting Firms 2. Financial Statements 3. Balance Sheet 4. Statement of Operations 5. Statement of Cash Flows 6. Statement of Changes in Stockholders’ Equity (Deficit) 7. Notes to Financial Statements 8. Supplemental Oil & Gas Disclosures 15 ROBISON, HILL & CO. Certified Public Accountants A PROFESSIONAL CORPORATION BRENT M. DAVIES, CPA DAVID O. SEAL, CPA W. DALE WESTENSKOW, CPA BARRY D. LOVELESS, CPA STEPHEN M. HALLEY, CPA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Royal Quantum Group, Inc. We have audited the accompanying balance sheets of Royal Quantum Group, Inc. as of December 31, 2010 and 2009, and the related statements of income, stockholders’ equity and cash flows for each of the years in the two-year period ended December 31, 2010. Royal Quantum Group, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Royal Quantum Group, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred net losses of approximately $5,473,000 and has a working capital deficit, which raises substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Robison, Hill & Co. Robison, Hill & Co. Certified Public Accountants Salt Lake City, UT April 13, 2011 16 ROYAL QUANTUM GROUP, INC. CONDENSED BALANCE SHEETS December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment: Furniture and fixtures Less: accumulated depreciation ) ) Total property and equipment, net Other assets: Proved oil and gas properties, full cost method Less: accumulated depletion ) ) Unproved oil and gas properties Total other assets Total assets $ $ 17 ROYAL QUANTUM GROUP, INC. CONDENSED BALANCE SHEETS (Continued) December 31, December 31, LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Royalties due stockholders Related party payables Notes payable Stockholder loans Total current liabilities Long-term liabilities: Asset retirement obligation Total long-term liabilities Total liabilities Stockholders' Deficit: Preferred stock, par value $.001 authorized 10,000,000 shares no shares issued at December 31, 2010 and - - December 31, 2009 Common stock, par value $.001 Issued 50,182,338 shares at December 31, 2010 and 48,980,338 shares at December 31, 2009 Paid-in capital Accumulated deficit ) ) Other comprehensive Gain/(loss) ) - Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 18 ROYAL QUANTUM GROUP, INC. CONDENSED STATEMENTS OF OPERATIONS For the year ended December 31, Oil revenue $ $ Operating expenses Production costs Royalty expense Consulting fees - Related party consulting fees Related Party Rent Expense Professional fees General & administrative Total operating expenses ) ) Loss from operations ) ) Other income (expenses) Foreign exchange gain (loss) - ) Interest expense ) ) Total other income (expense) ) ) Net loss $ ) $ ) Loss per share - Basic and diluted $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements 19 ROYAL QUANTUM GROUP, INC. CONDENSED STATEMENTS OF CASH FLOWS For the year ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net income (loss) to Net cash provided by (used in) operating activities: Depreciation Depletion Stock issued for services - Impairment of long term assets - 1 Increase (decrease) in accounts receivable ) ) Increase (decrease) in accrued interest on notes payable Increase (decrease) in accounts payable Increase (decrease) in royalties due stockholders - Increase (decrease) in related party accounts payable Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in oil and unproven gas property interest - ) Investment in oil and gas properties ) ) Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of units consisting of common stock and oil and gas royalties - Stock Issued in Exchange for Cash - Net cash provided by financing activities Effect of exchange rates on cash ) Net increase in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $
